Illinois Official Reports

                                           Appellate Court



                              People v. Miller, 2014 IL App (2d) 120873




Appellate Court              THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee, v.
Caption                      RHONDA MILLER, Defendant-Appellant.



District & No.               Second District
                             Docket No. 2-12-0873



Filed                        May 1, 2014



Held                         On appeal from defendant’s convictions for unlawful possession of a
(Note: This syllabus         controlled substance and drug paraphernalia, the appellate court held
constitutes no part of the   that defendant’s motion to quash her arrest and suppress the evidence
opinion of the court but     seized following the Terry stop of the car in which she was a
has been prepared by the     passenger was properly denied where the detailed information
Reporter of Decisions        provided to the police by the driver of the car concerning defendant’s
for the convenience of       possession of crack cocaine and a pipe justified the stop, but
the reader.)
                             defendant’s sentence to probation for unlawful possession of a
                             controlled substance was vacated and the cause was remanded for a
                             new sentencing hearing on the ground that the trial court abused its
                             discretion in refusing to consider first-offender probation.



Decision Under               Appeal from the Circuit Court of Stephenson County, No. 11-CF-246;
Review                       the Hon. Michael P. Bald, Judge, presiding.



Judgment                     Affirmed in part and vacated in part; cause remanded.
     Counsel on               Thomas A. Lilien and Christopher McCoy, both of State Appellate
     Appeal                   Defender’s Office, of Elgin, for appellant.

                              John H. Vogt, State’s Attorney, of Freeport (Lawrence M. Bauer and
                              Matthew J. Schmidt, both of State’s Attorneys Appellate Prosecutor’s
                              Office, of counsel), for the People.


     Panel                    JUSTICE BIRKETT delivered the judgment of the court, with
                              opinion.
                              Justices Hutchinson and Spence concurred in the judgment and
                              opinion.


                                                OPINION


¶1          Following a bench trial, defendant, Rhonda Miller, was convicted of unlawful possession
       of a controlled substance (720 ILCS 570/402(c) (West 2010)) and unlawful possession of drug
       paraphernalia (720 ILCS 600/3.5(a) (West 2010)). After refusing to place defendant on
       first-offender probation (see 720 ILCS 570/410 (West 2010)) and failing to address her
       eligibility for Treatment Alternatives for Safe Communities (TASC) probation, the court
       sentenced defendant to, among other things, 24 months of probation for unlawful possession of
       a controlled substance and 1 year of conditional discharge for unlawful possession of drug
       paraphernalia. Prior to trial, defendant had filed a motion to quash her arrest and suppress the
       evidence seized, arguing that the arresting officer lacked a proper basis to stop the car in which
       she was a passenger. The court denied that motion. On appeal, defendant contends that (1) the
       motion to quash and suppress should have been granted; (2) the court improperly refused to
       consider first-offender probation at her sentencing hearing; and (3) the court erred when it
       failed to admonish her about TASC probation. We affirm the court’s ruling on the motion to
       quash and suppress, vacate defendant’s sentence of 24 months of probation for unlawful
       possession of a controlled substance, and remand this cause for a new sentencing hearing.
¶2          The following facts are relevant to resolving the issues raised. At the suppression hearing,
       defendant played a recording of a call that was made to the Freeport police department around
       lunchtime on October 11, 2011. In that call, a man, who later identified himself as “Roger
       Jordan,” first asked, “Is Madigan *** in today?” After he was told that Madigan could not be
       reached, Jordan asserted, “I am bringing a lady[, whom Jordan later identified as ‘Rhonda
       Miller,’] back from Rockford.” Jordan advised the police that “[defendant] just picked up some
       crack” and that “[he had] been talking to Haas about it.” Jordan stated that “[he and defendant]
       will be coming back to Freeport in a few minutes” and that “[defendant had] $70 worth of shit
       and her pipe and everything in [Jordan’s] car.” When asked to give the police a phone number
       at which they could call him back, Jordan explained that the police could not call him back,
       because defendant would be in his car. However, Jordan told the police that he would be
       “coming in [Route] 75 *** past Taylor Park School,” that he had a “headlight out” on his car,

                                                   -2-
     that his license plate number was “K340923,” that he was driving a “brown Toyota Corolla,”
     and that he would be in the area within “20 minutes [or] ½ an hour.”
¶3       Thereafter, Officer Brandae Hilby received a computerized message from dispatch
     advising her that “there would be a brown Toyota coming in westbound off of Route 75.” The
     message further relayed that “Roger Jordan[, with whom Officer Hilby had never worked,]
     would be driving the car[,] and he advised he would have a headlight out.” “[Jordan] also
     advised dispatch that one of the occupants in the car would be having a large amount of crack
     cocaine on their person.” Dispatch gave Officer Hilby a license plate number for the Toyota,
     but Officer Hilby could not remember any part of it except “K34,” and she could not remember
     whether dispatch gave her the name of the passenger in the car. Officer Hilby went to Route
     75, where Jordan indicated he would be, and two to three minutes later she saw the brown
     Toyota. Jordan flashed his headlight, Officer Hilby activated the emergency lights on her
     squad car, and Jordan pulled over to the side of the road; Officer Hilby stopped the car based
     on the fact that the driver’s-side headlight on the car was not working.
¶4       After Officer Hilby initiated the stop, three other officers arrived on the scene, and Jordan
     gave permission for the police to search his car. During that search, officers found, among
     other things, a cylindrical glass tube used to ingest cocaine and several knotted baggies of
     crack cocaine. These items were found in a backpack, which was positioned between
     defendant’s legs when she was sitting in the car, and a small coat that defendant had wrapped
     around her but left inside the car when she exited.
¶5       Officer Aaron Haas, one of the officers who arrived on the scene, testified that he had
     spoken to Jordan at least twice within a month or two before October 11, 2011. When Jordan
     would call Officer Haas, who was working with the street-crimes unit at that time, he would
     always identify himself. Jordan, who did not receive any type of benefit from the police for the
     information he gave them, would tell Officer Haas about defendant’s involvement in
     drug-related activities. Officer Haas did not speak with Officer Hilby before Jordan’s car was
     stopped.
¶6       The trial court denied defendant’s motion to quash her arrest and suppress the evidence
     seized. In doing so, the court found that Jordan was a reliable informant given the fact that he
     was a private citizen; provided the police with a description of the car, including the
     registration number and the fact that one headlight was out; told the police the route that the car
     would be traveling; and told the police when the car would arrive at a specific location.
¶7       At defendant’s bench trial, Officer Hilby testified that the glass cylinder that the police
     found in the jacket in Jordan’s car was a crack pipe. The pipe was burnt at one end, and it had a
     burnt residue inside it. In the backpack, Officer Hilby found a charboy and several pushers,
     which are used along with a crack pipe to ingest cocaine or heroin. She also found a couple of
     pieces of crack cocaine. Tests done on a loose substance found in the backpack indicated that
     the substance was cocaine. The trial court found defendant guilty of unlawful possession of a
     controlled substance and unlawful possession of drug paraphernalia.
¶8       At sentencing, the State asked for, among other things, 30 months of probation and jail
     time on the conviction of unlawful possession of a controlled substance. The State believed
     that this was appropriate based on information contained in the presentence investigation
     report (PSI). Specifically, although defendant admitted to using many different types of illegal
     drugs daily, she denied possessing any drugs when the police stopped Jordan’s car. Defendant

                                                  -3-
       admitted that she used drugs because she enjoyed the way they made her feel, and she asked
       that, if she were given probation, she not be required to submit to random drug testing.
¶9          Defense counsel agreed that he was “taken aback” by the same things that the State
       mentioned, including defendant’s “head-strong attitude.” However, counsel believed that,
       since the PSI was prepared, defendant had exhibited signs of humility and reasonableness that
       she might display in her statement to the court. Counsel also noted that defendant, whom
       counsel characterized as having a “strong addiction” to drugs, had attempted to undergo
       drug-addiction treatment in the past without success and that her prior criminal history consists
       only of traffic offenses. Given all of that, counsel asked that the court place defendant on
       first-offender probation for 24 months.
¶ 10        The court then asked defendant if she wished to make a statement, and she declined. In
       sentencing defendant, after assuring defendant that she did not have to make a statement if she
       did not want to, the court stated:
                “It was an interesting case. The Court did hear this in the form of a bench trial, and the
                [PSI] in some ways bears out parts of–in the statements–parts of what the Court was
                hearing. It’s a little bit different thinking, in part, in regard to this, and I’m seeing that
                the conclusions that the–[probation officer] came to when she was drawing this up [are]
                some that the Court was concerned about as well.
                     The defendant didn’t take the first step toward rehabilitation, which is com[ing]
                forward in seeing the wrong and amending that, and that doesn’t seem to have taken
                place quite yet; so for that reason what I’m going to do is not–it’s not going to be that
                first offender type of outcome.”
       The court then imposed a sentence of 24 months’ probation and 36 days in jail for unlawful
       possession of a controlled substance. Defendant asked “why [she] wouldn’t be eligible for first
       offender probation.” The court responded, “The reason I didn’t put you on that is that there was
       ample opportunity previously for some sort of an agreement to be presented with that as a term
       of it or anything like that based on–and I’ve taken into account your history, as [your attorney]
       pointed out, is almost all driving offenses, but this is one that’s enough of a concern that I
       determined that it would not be proper for you to have just the first offender.” The court went
       on to note that defendant would not qualify for first-offender probation because the court “did
       not think that it would be a proper case for that.”
¶ 11        Defendant moved the court to reconsider her sentence, asking the court to reduce the
       sentence of 24 months of probation to first-offender probation. Nowhere in the motion did
       defendant raise any issue related to TASC probation. At the hearing on the motion, counsel
       submitted to the court a letter that defendant wrote.1 After the court read the letter, the parties
       presented their arguments. Defense counsel indicated that, because defendant might have been
       too shy to make a statement at the sentencing hearing, she prepared the letter. According to
       counsel, the letter, which apparently revealed that defendant was complying with the terms of
       probation, including random drug testing, showed that defendant had taken responsibility for
       her actions and had expressed a willingness to change. The State acknowledged that the letter
       established that defendant had a better attitude than the one she had at the sentencing hearing,
       and the State reiterated that defendant’s criminal history is quite minor. However, the State


           1
           This letter is not contained in the record on appeal.
                                                      -4-
       believed that the term of 24 months of probation struck a good balance between what
       defendant and the State requested.
¶ 12        The court denied the motion. In reaching that result, the court commented:
                    “I received the letter and it will be a part of the record here in regard to it. Having
                heard this evidence and having conducted the earlier *** sentencing hearing, we had
                the [PSI] that was available earlier. *** However, the things that were before the Court
                as far as prior criminal history included a Class A misdemeanor failure to notify after
                damaging an unattended vehicle that was supervision. There were some other traffic
                matters and a number of traffic matters in Winnebago County including driving while
                suspended with a conviction and various other speeding and seat belt cases like this.
                The attitude of the defendant at the time of the [PSI] was different as well and I do want
                to point out as far as the sentence there was a request for a non-conviction type of
                disposition, however this Court feels strongly that those kind[s] of dispositions should
                be reserved mainly for people that have plea agreements and things of that nature. Part
                of the thing is that the possibility of those kind[s] of dispositions leave once there is a
                trial that’s held. And there was a trial on this matter and the Court heard the evidence
                and feels that the proper [sentence] was one that involved a shorter period of
                probation than was recommended by the State.” (Emphasis added.)
¶ 13        This timely appeal followed.
¶ 14        Defendant raises three issues on appeal. She argues that (1) her motion to quash and
       suppress should have been granted, because the police lacked a proper basis for stopping
       Jordan’s car; (2) the court improperly refused to consider first-offender probation, based on the
       fact that defendant went to trial instead of pleading guilty; and (3) the court erred when it failed
       to admonish defendant about TASC probation. We address each issue in turn.
¶ 15        The first issue we consider is whether defendant’s motion to quash and suppress should
       have been granted. Before addressing that issue, we make two observations. First, we note that
       the State does not claim that the stop was justified by the fact that one of the headlights on
       Jordan’s car was not working. The State takes this position because the stop occurred around
       noon on a perfectly clear day and the statute requiring that both headlights be working applies
       only “during the period from sunset to sunrise, at times when rain, snow, fog, or other
       atmospheric conditions require the use of windshield wipers, and at any other times when, due
       to insufficient light or unfavorable atmospheric conditions, persons and vehicles on the
       highway are not clearly discernible at a distance of 1000 feet.” 625 ILCS 5/12-201(b) (West
       2010). Accordingly, we consider only whether the stop of Jordan’s car was proper based on the
       tip that the police received from Jordan.
¶ 16        Second, defendant never challenged in a posttrial motion the ruling on the motion to quash
       and suppress. Thus, she forfeited this contention. See People v. Cosby, 231 Ill. 2d 262, 271
       (2008); see also People v. Robinson, 2013 IL App (1st) 102476, ¶ 95 (“When a defendant fails
       to challenge the denial of his motion to suppress in a posttrial motion, any claimed error
       relating to the motion to suppress is forfeited.”). Recognizing this, defendant asks this court to
       review her claim for plain error or under the theory that her trial counsel was ineffective for
       failing to preserve her claim.
¶ 17        The plain-error doctrine permits this court to address an unpreserved error “when either (1)
       the evidence is close, regardless of the seriousness of the error, or (2) the error is serious,
       regardless of the closeness of the evidence.” People v. Herron, 215 Ill. 2d 167, 186-87 (2005).
                                                      -5-
       Under either prong, the first step in determining whether the plain-error doctrine applies is to
       determine whether any reversible error occurred. People v. Patterson, 217 Ill. 2d 407, 444
       (2005).
¶ 18       A claim of ineffective assistance of counsel requires a defendant to establish that his
       attorney’s performance fell below an objective standard of reasonableness and that there is a
       reasonable probability that, but for counsel’s unprofessional errors, the result of the proceeding
       would have been different. Strickland v. Washington, 466 U.S. 668, 694 (1984). Counsel will
       not be deemed ineffective for failing to raise a meritless issue. See People v. Anderson, 2013
       IL App (2d) 111183, ¶ 65.
¶ 19       Thus, under either theory, we first consider whether defendant’s proposed issue has merit.
       See Cosby, 231 Ill. 2d at 273 (in the context of plain-error review, “[a]bsent reversible error,
       there can be no plain error”); People v. Mahaffey, 194 Ill. 2d 154, 173 (2000) (the prejudice
       prong of the ineffective-assistance-of-counsel test cannot be established when no error has
       occurred), overruled on other grounds by People v. Wrice, 2012 IL 111860.
¶ 20       Considering the merits of defendant’s claim begins with deciding when defendant was
       seized. Village of Mundelein v. Thompson, 341 Ill. App. 3d 842, 849 (2003). The parties
       suggest that the seizure occurred when Jordan’s car was pulled over. See People v. Henderson,
       2013 IL 114040, ¶ 25 (“A passenger in a vehicle stopped by police *** is seized within the
       meaning of the fourth amendment ***.”). The potential problem with that position is that
       Jordan, with full knowledge that the police were going to stop him, flashed his headlight to
       signal to Officer Hilby that his was the car that should be pulled over, and then he willingly
       pulled over when Officer Hilby activated the emergency lights on her squad car. Thus, an
       argument could be made that, at that point, there was no submission to Officer Hilby’s
       authority (id.), and thus defendant was not seized. However, even if defendant was seized
       when Jordan yielded to Officer Hilby’s emergency lights, the police had a proper basis to make
       that stop.
¶ 21       Generally, police may seize an individual only if they first obtain a warrant supported by
       probable cause. People v. DiPace, 354 Ill. App. 3d 104, 108 (2004). However, warrantless
       seizures are proper in limited circumstances. One of those is a stop pursuant to Terry v. Ohio,
       392 U.S. 1 (1968). DiPace, 354 Ill. App. 3d at 108. Under Terry, an officer may make an
       investigatory stop without probable cause if the officer reasonably believes that the person
       stopped or seized has committed, is committing, or is about to commit a crime. Id.
¶ 22       “In order to stop a vehicle, an officer must have a reasonable suspicion that the vehicle or
       an occupant is subject to seizure for a violation of law.” Id. Reasonable suspicion is premised
       on specific and articulable facts, not a mere hunch. Id. In determining whether the police had
       reasonable suspicion, a court looks at the totality of the circumstances. Id. Information
       available to one police officer may be imputed to another officer conducting the stop. People v.
       Linley, 388 Ill. App. 3d 747, 749 (2009).
¶ 23       Moreover, facts giving rise to reasonable suspicion need not be based on the personal
       observations of the police. Id. at 750. Rather, facts supporting the stop may be based on
       information the public provides to the police. Id. Where a citizen informant advises the police
       about criminal activity, the information must possess some indicia of reliability in order to
       justify a subsequent stop. Id. Factors adding to this reliability include whether the information
       was independently corroborated and whether the citizen informant gave his name, witnessed
       the reported offense, or offered to sign a complaint. Village of Mundelein v. Minx, 352 Ill. App.
                                                    -6-
       3d 216, 221 (2004). In contrast, factors detracting from this reliability include whether the
       informant was paid, failed to give his name, or did not witness the reported offense. Id.
¶ 24       Although courts no longer presume that citizen informants are more reliable than paid
       informants, the distinction is still relevant in assessing the reliability of the information. People
       v. Nitz, 371 Ill. App. 3d 747, 752 (2007). Similarly, information coming from an identified
       informant is more reliable than an anonymous tip. See Linley, 388 Ill. App. 3d at 751. “[W]hen
       information comes from a named witness, it remains the case that a minimum of corroboration
       or other verification of the reliability of the information is required.” (Emphasis added.)
       Thompson, 341 Ill. App. 3d at 851.
¶ 25       On appeal from an order denying a motion to quash and suppress, we employ a two-part
       standard of review. Nitz, 371 Ill. App. 3d at 749-50. The trial court’s findings of fact are upheld
       unless they are against the manifest weight of the evidence. Id. at 750. Findings are against the
       manifest weight of the evidence when they are unreasonable, arbitrary, or not based on the
       evidence or when the opposite conclusion is clearly evident. People v. Colquitt, 2013 IL App
       (1st) 121138, ¶ 28. However, the ultimate issue of whether to quash and suppress is a legal one
       subject to de novo review. Nitz, 371 Ill. App. 3d at 750. Here, because the trial court’s factual
       findings are not at issue, we only consider de novo whether the trial court’s denial of
       defendant’s motion to quash and suppress was proper.
¶ 26       With all of these principles in mind, we turn to the facts presented in this case. Jordan
       called the police to tell them that defendant, whom he named, had $70 worth of cocaine and a
       crack pipe in his car. Jordan gave the police his name, as he did when he called the police in the
       past, and he received no benefit from the police for the information he gave them. Thus, as a
       named citizen informant who was aware of facts indicating that defendant was committing a
       crime, only a minimum of corroboration was necessary to establish that the information was
       reliable. We believe that this threshold was met.
¶ 27       Specifically, Jordan gave the police information about his car, such as the color, make,
       model, and license plate number and the fact that one of the headlights was not working, and he
       told the police where he would be at a specified time. Shortly after Officer Hilby arrived in that
       area, she saw the car described to her by the dispatcher. The fact that Jordan gave the police
       details that the police were able to confirm created reasonable suspicion that justified the stop
       of Jordan’s car. See Thompson, 341 Ill. App. 3d at 851 (because the informant was identified,
       corroboration of innocent details, like locating the van where the informant said it would be,
       created a strong inference that the informant based his knowledge on first-hand observation).
¶ 28       Citing People v. Sparks, 315 Ill. App. 3d 786 (2000), defendant argues that the stop was
       improper because the corroboration was of innocent details and not of any unlawful conduct in
       which defendant was engaged. In Sparks, a known informant, who was not named at the
       suppression hearing, was told that, in exchange for information about the defendants, the
       police would “ ‘work on’ ” charges pending against the informant. Id. at 788. The informant
       told the police that the defendants were in possession of contraband; he gave the police the
       make, model, color, and license plate number of the car in which the defendants would be
       traveling; he told the police the names, races, and approximate ages of the defendants; and he
       advised the police about the date and the approximate time, i.e., the afternoon, that the
       defendants would be arriving in Springfield. Id. In response to this information, the police
       positioned themselves at various places along Interstate 55, and, at 6:30 p.m., they spotted the
       car in which the defendants were riding. Id. at 789. The police stopped the car, and, in a
                                                     -7-
       subsequent search, the police found cannabis in the trunk of the car. Id. The trial court granted
       the defendants’ motion to quash and suppress, and the State appealed. Id. at 790.
¶ 29        The appellate court affirmed. Id. at 795. In doing so, the court noted that the tip failed to
       provide the police with reasonable suspicion to stop the car. Id. That is, the court questioned
       the reliability of the informant because there were no previous dealings with the informant
       establishing that the informant was truthful; the informant was working with the police
       because he hoped that the police could “ ‘help’ ” him with some charges pending against him;
       and the informant did not indicate that he witnessed the defendants engaging in any criminal
       activity. Id. at 794.
¶ 30        Here, in contrast to Sparks, we determine that Jordan was a reliable informant. That is,
       unlike the informant in Sparks, Jordan was identified and received no benefit from the police
       for the information he gave them. Moreover, unlike in Sparks, where the informant told the
       police that the defendants had “contraband” in the car (id. at 788), Jordan was specific in
       telling the police that defendant was in possession of $70 worth of cocaine and a crack pipe.
       Such facts clearly showed that, unlike the informant in Sparks, Jordan had witnessed defendant
       engaging in criminal activity. Although the court in Sparks found the tip unreliable because,
       among other things, “the tip provided no details of criminal activity that police were able to
       adequately corroborate prior to stopping defendants” (id. at 795), corroborating the criminal
       activity is not always required. Rather, when an informant is reliable and provides the police
       with specific details concerning the defendant’s engaging in criminal activity, the police will
       be justified in acting on that tip even when they corroborate only innocent details, like the
       make, model, color, and license plate number of the car in which the defendant is riding. See
       Thompson, 341 Ill. App. 3d at 851. If this were not the case, meaning that the police would
       always have to witness the criminal activity, information received from informants would
       become immaterial. See DiPace, 354 Ill. App. 3d at 110 (noting that, regardless of any erratic
       driving the arresting officer observed, the information the police received from reliable
       informants provided the police with reasonable suspicion to stop the defendant for driving
       while under the influence).
¶ 31        Defendant also suggests that, because Jordan controlled the acts that the police observed
       before stopping the car, the tip was of little value and failed to give the police reasonable
       suspicion. Although we found authority supporting such a principle (see Clifford v. State, 750
       So. 2d 92 (Fla. Dist. Ct. App. 1999)), we find this position indefensible. In our view, the fact
       that Jordan was driving is inconsequential. At issue is the reliability of the tip, and, even if the
       tipster happens to be the driver, when the tipster gives the police a description of the car he is
       driving and then is found at the specified location at the specified time, the tip becomes more,
       not less, reliable.
¶ 32        Having found that defendant’s motion to quash her arrest and suppress the evidence seized
       was properly denied, we next address whether the trial court erred when it refused to consider
       giving defendant first-offender probation for her conviction of unlawful possession of a
       controlled substance. Section 410(a) of the Illinois Controlled Substances Act (Act) (720 ILCS
       570/410(a) (West 2010)) provides for first-offender probation. It states:
                “Whenever any person who has not previously been convicted of, or placed on
                probation or court supervision for any offense under this Act or any law of the United
                States or of any State relating to cannabis or controlled substances, pleads guilty to or is
                found guilty of possession of a controlled substance or counterfeit substance under
                                                     -8-
                subsection (c) of Section 402 *** the court, without entering a judgment and with the
                consent of such person, may sentence him to probation.” Id.
¶ 33        As the clear and unambiguous language of section 410(a) indicates (see People v. Martino,
       2012 IL App (2d) 101244, ¶ 25), the court may give a defendant first-offender probation if the
       specified requirements are met. Defendant has met those requirements here. Specifically,
       defendant was found guilty of a qualifying offense, she had never been placed on probation or
       court supervision for a controlled substance or cannabis offense, and, because she asked for it,
       she clearly would consent to being placed on first-offender probation.
¶ 34        However, even when all of the conditions are met, a defendant is not automatically entitled
       to first-offender probation. Rather, section 410(a) makes clear that the court still has the
       discretion to grant or deny it based on the unique facts of each case. Thus, the question
       becomes whether the trial court properly denied first-offender probation here based on an
       assessment of the facts.
¶ 35        The Illinois Constitution requires that “[a]ll penalties shall be determined both according to
       the seriousness of the offense and with the objective of restoring the offender to useful
       citizenship.” Ill. Const. 1970, art. I, § 11. A reviewing court should not disturb a sentence that
       is within the applicable sentencing range unless the trial court abused its discretion. People v.
       Stacey, 193 Ill. 2d 203, 209-10 (2000). Here, defendant was convicted of unlawful possession
       of a controlled substance, which is a Class 4 felony. 720 ILCS 570/402(c) (West 2010). A
       defendant convicted of a Class 4 felony is eligible for, among other things, a term of probation
       not to exceed 30 months. See 730 ILCS 5/5-4.5-45(d) (West 2010). Defendant’s sentence of 24
       months of probation was thus statutorily authorized.
¶ 36        However, as noted, even when a sentence falls within the applicable range, it can be altered
       if the trial court abused its discretion in imposing it. Stacey, 193 Ill. 2d at 209-10. A trial court
       abuses its discretion when, among other things, it fashions a sentence based on the court’s
       personal beliefs or arbitrary reasons. See People v. Bolyard, 61 Ill. 2d 583, 586-87 (1975).
       Such considerations, rather than authorized factors, can warrant remandment for resentencing.
       Id.
¶ 37        However, reliance on an improper factor does not always necessitate remandment for
       resentencing. People v. Bourke, 96 Ill. 2d 327, 332 (1983). Remandment is not required when
       it can be determined from the record that the weight placed on the improperly considered factor
       was so insignificant that it did not lead to a greater sentence. Id. In considering whether
       reversible error occurred, a reviewing court should not focus on a few words or statements of
       the trial court, but should make its decision based on the record as a whole. People v. Curtis,
       354 Ill. App. 3d 312, 326 (2004).
¶ 38        Reviewing the court’s complained-of comments within the context of the record as a
       whole, we conclude that remandment is necessary. Here, the court explicitly invoked its
       “strong” belief that first-offender probation should be limited to defendants who plead guilty.
       See Bourke, 96 Ill. 2d at 333. Although the court properly considered that defendant expressed
       no remorse, the court, when defendant asked point blank why it was not going to give her
       first-offender probation, stated that “there was ample opportunity previously for some sort of
       an agreement to be presented with that as a term of it.” At the hearing on the motion to
       reconsider, where the court found that defendant’s attitude was more positive than it was at the
       sentencing hearing, the court refused to give defendant first-offender probation, because the
       “[first-offender probation] kind of dispositions should be reserved mainly for people [who]
                                                      -9-
       have plea agreements and things of that nature.” The court went on to note that “[p]art of the
       thing is that the possibility of those kind[s] of dispositions leave once there is a trial that’s
       held.” Reading these statements together, it is clear that the court wrongly believed either that
       first-offender probation was unavailable because defendant did not plead guilty or that
       defendant should be denied first-offender probation because of the court’s personal belief that
       only those who enter plea agreements should have that option.
¶ 39        The State argues that the court properly denied defendant first-offender probation because
       defendant “continued to show a lack of remorse and continued to maintain that she was
       innocent.” We disagree. Although that might have been part of the court’s reasoning, the court
       made quite clear that it was not going to give defendant first-offender probation because the
       court believed that first-offender probation was appropriate only for those defendants who
       plead guilty. Because we determine that the court abused its discretion when it refused to
       consider first-offender probation, we remand this cause so that defendant can have a new
       sentencing hearing where proper factors are considered. Bolyard, 61 Ill. 2d at 587.
¶ 40        The last issue that defendant raises is whether the trial court erred when it did not admonish
       her about TASC probation. Defendant argues that the court was required to advise her about
       TASC probation, because she met all of the statutory requirements and the record is replete
       with evidence indicating that she is addicted to drugs. See generally 20 ILCS 301/40-10 (West
       2010). Observing that she forfeited her claim by failing to preserve it in the trial court,
       defendant argues that this court should nevertheless consider the issue pursuant to the
       plain-error doctrine. Citing People v. McNulty, 383 Ill. App. 3d 553, 556-57 (2008), the State
       argues that plain-error review is unavailable.
¶ 41        Given that we are remanding this cause for a new sentencing hearing, we find it
       unnecessary to resolve this issue. Rather, on remand, if the trial court finds that defendant has
       met the statutory requirements and that she is addicted to drugs, it should admonish her about
       her eligibility for TASC probation.
¶ 42        For these reasons, we affirm the order of the circuit court of Stephenson County denying
       defendant’s motion to quash her arrest and suppress the evidence seized; we vacate her
       sentence of 24 months of probation for unlawful possession of a controlled substance; and we
       remand this cause for a new sentencing hearing, where the court should consider proper
       sentencing factors and whether defendant is entitled to admonishments about TASC probation.

¶ 43      Affirmed in part and vacated in part; cause remanded.




                                                   - 10 -